Citation Nr: 1424929	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-19 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status-post stress fracture, right tibia, with knee pain.

2.  Entitlement to an evaluation in excess of 10 percent for status-post stress fracture, left tibia, with knee pain.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified during a Travel Board hearing before the undersigned.  

This matter was last before the Board in April 2012, at which time it was remanded for further development. 

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in April 2014 and VA treatment records dated from November 2001 to May 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the Board finds that the Veteran's claims must again be remanded for additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

As to the claim for an increased rating in excess of 10 percent for the Veteran's bilateral knee disability, the Board observes that following the issuance of the last Supplemental Statement of the Case, updated VA treatment records have been uploaded in the Virtual VA claims processing system.  In a VA examination of the Veteran's hips dated in May 2014, it was noted that the Veteran walked with a cane and a limp.  During the examination, the examiner noted that the Veteran resisted any significant extension of her knees.  She indicated that her knees were very painful, and the examiner noted that she was in tears.  The examiner noted mild swelling of the knees.  He indicated that it was not possible to examine the Veteran's knees for instability, and the Veteran was unable to perform range of motion testing.  The Veteran reported that her knees would give out, swell, and "click."  Given that these findings are clearly relevant to the claims for higher evaluations for her status-post stress fractures, the Board notes that the issues on appeal must be readjudicated by the agency of original jurisdiction with consideration of this new evidence.

Furthermore, given how much these findings on the hip examination suggest that the knee disabilities have continued to worsen, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of her bilateral stress fracture residuals.

As to the claim for entitlement to service connection for headaches, the Board observes that the Veteran was afforded a VA examination in April 2008, with an opinion dated in June 2008.  The examiner indicated that although the Veteran has had non-prostrating headaches daily for the past 19 years, he cannot state that they are a continuation of the Veteran's in-service headaches without speculation.  The Board finds that the examiner failed to provide a rationale for why he could not provide an opinion without resorting to speculation.  Moreover, the examiner contradicted himself when he found that the Veteran has had non-prostrating headaches daily for the past 19 years (which would indicate an in-service onset), but could not state that these headaches were a continuation of the Veteran's in-service headaches without speculation.  Furthermore, the Board notes that the Veteran has also raised the contention that her headaches may be secondary to her service-connected hearing loss.  

As such, a new opinion is necessary to determine whether the Veteran has a current disability manifested by headaches, and, if so, whether any diagnosed disability manifested by headaches is etiologically related to her active duty service or was caused or permanently aggravated by her service-connected hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of her service-connected status-post stress fracture of the right and left tibia, with knee pain.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

The examination report should specifically state the degree of disability present in the Veteran's knees.  Any neurological abnormalities resulting from this disability should be discussed.  The clinician should also discuss how the Veteran's disability impacts her daily activities of living.

Range of motion studies should be noted in the examination report.  The examiner should also fully describe any weakened movement, excess fatigability, and incoordination present, and further describe any objective evidence of pain caused by this disability.  To the extent possible, any determinations concerning pain, weakness, fatigability and flare-ups should be portrayed in terms of the degree of additional loss of range of motion.  

Because the Veteran has several diagnosed knee disabilities, to the extent possible, the examiner should indicate which symptoms are specifically related to the Veteran's service-connected status-post stress fracture of the right and left tibia, with knee pain.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

4.   After steps (1) and (2) have been completed to 
the extent possible, schedule the Veteran for an appropriate VA examination for her headaches.  The claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

The examiner should identify whether the Veteran has a current diagnosed disability manifested by headaches.  If so, the examiner should determine the nature and etiology of the any diagnosed disability manifested by headaches.  The examiner is asked to:

a) Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present disability manifested by headaches is etiologically related to the Veteran's active service.  In rendering the required opinion, the examiner should note and address the Veteran's documented in-service complaints of headaches in June 1988 and May 1989.  The examiner should also discuss the Veteran's husband's August 2010 testimony, in which he indicated that he witnessed the Veteran experiencing headaches throughout service, beginning in 1988.

b) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present disability manifested by headaches was either (i) caused by or (ii) permanently aggravated by the Veteran's service-connected hearing loss.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service VA and private treatment records, prior VA examination reports, and the Veteran's claims submissions), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

5.  After the development has been completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



